DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed November 7, 2022, claims 1-7 are pending in the application.  The applicant has not amended any claim.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman (US 2005/0255273 A1) in view of Keller (US 2011/0140923 A1).
	Regarding claim 1, Gorman discloses:
a method for actuating a button to activate a light to delineate a crosswalk ([0125]): 
receiving a force upon a pedal disposed proximate to a base of a pole that is supporting the light ([0081], [0085], [0086]; FIG. 4B:  156, 158A; FIG. 4C:  151A, 151B, 160; FIG. 4C:  160, 171); 

mechanically conveying the received force to an electrical switch ([0085], [0086]; FIG. 4C; FIG. 4D); and 

electrically connecting the electrical switch to a request input to the light to delineate a crosswalk ([0084], [0085], [0086]).

	Gorman does not explicitly disclose a push-to-walk button that receives a push-to-walk request input.
	Keller, in the same field of push-to-walk buttons, teaches pedestrian signal housings for relaying information (e.g., advertisements, directions, etc.) to pedestrians while waiting to cross a crosswalk ([0003]), wherein a walk button is attached to a pole ([0037]; FIG. 1:  46a) and triggering of the button activates lightable walk indicia ([0038]) for the benefit of directing pedestrians to cross from a second sidewalk to a first sidewalk ([0012]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Keller with the method of Gorman because that would have enabled the method to direct pedestrians to cross from a second sidewalk to a first sidewalk.
	Regarding claim 2, Gorman discloses that receiving a force upon a pedal comprises at least one or more of receiving a force from a foot and/or receiving a force from a wheel.  ([0085], [0086]; FIG. 4C:  160; FIG. 4D:  160)
	Regarding claim 3, the above combination does not explicitly disclose that electrically connecting the electrical switch to a push-to-walk request input comprises replacing an electrical access cover plate included on the pole with a cover plate that includes an electrical penetration and routing through the penetration an electrical connection from the electrical switch to the push-to-walk request input, but the above combination does disclose that a foot pedal is electrically connected to a push-to-walk button for activating a walk request signal (see the citations for the rejection of claim 1), which suggests that the above combination comprises that electrically connecting the electrical switch to a push-to-walk request input comprises replacing an electrical access cover plate included on the pole with a cover plate that includes an electrical penetration and routing through the penetration an electrical connection from the electrical switch to the push-to-walk request input for the benefit of enabling the foot pedal to trigger the push-to-walk button to activate the walk request signal.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of the above combination in the foregoing manner because that would have enabled the method to enable a foot pedal to trigger a push-to-walk button to activate a walk request signal.
	Regarding claim 4, the above combination does not explicitly disclose that electrically connecting the electrical switch to a push-to-walk request input comprises drawing an electrical connection through a pre-existing penetration included in the pole, but the above combination does disclose that a foot pedal is electrically connected to a push-to-walk button for activating a walk request signal (see the citations for the rejection of claim 1), and Gorman does disclose that the foot pedal is electrically connected to the light by two wires routed to a pole that supports the light ([0085]; FIG. 4B:  152, 156; FIG. 4C:  152A, 512B), all of which suggests that the wires are routed through the pole and that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have determined through routine experimentation to have routed the wires through a pre-existing penetration in the pole for the benefit of avoiding the time, expense, and inconvenience of having to cut an additional opening in the pole to admit the wires. 	
Regarding claim5, the above combination does not explicitly disclose that electrically connecting the electrical switch to a push-to-walk request input comprises connecting the electrical switch in parallel with an existing push-to-walk switch included on the pole, but there are only two possibilities:  either the connection is made in series or the connection is made in parallel, which suggests that it would have been obvious to one of ordinary skill in the art at the time if the effective filing date of the application to have determined through routine experimentation to have connected the electrical switch in parallel with an existing push-to-walk switch included on the pole for the benefit that a severing of one electrical connection will not disable the other electrical connection.
	Regarding claim 6, the above combination does not explicitly disclose that electrically connecting the electrical switch to a push-to-walk request input comprises connecting the electrical switch in series with an existing push-to-walk switch included on the pole, but there are only two possibilities:  either the connection is made in series or the connection is made in parallel, which suggests that it would have been obvious to one of ordinary skill in the art at the time if the effective filing date of the application to have determined through routine experimentation to have connected the electrical switch in series with an existing push-to-walk switch included on the pole for the benefit that actuation of both switches would be necessary to activate a walk signal light, thereby reducing the likelihood of an inadvertent activation of the walk signal light.
	Regarding claim 7, Gorman discloses:		
a pole-supported light to delineate a crosswalk ([0081]; FIG. 4B:  156):

pole that includes a base for mounting on a surface (FIG. 4B); 

pedal for receiving a force from at least one or more of a foot and/or a wheel and wherein the pedal is coupled to the pole proximate to the base said pole ([0085], [0086]; FIG. 4B:  152, 156, 158A; FIG. 4C:  151A, 151B, 152A, 152B, 160; FIG. 4C:  160, 171);

electrical switch mechanically coupled to the pedal and disposed so as to be actuated when a force is applied to the pedal ([0085], [0086]; FIG. 4C; FIG. 4D); 

an electrical connection that connects the electrical switch to the light to delineate a crosswalk to signal the light to delineate the crosswalk  ([0084], [0085], [0086]).

	Gorman does not disclose:
		
a pole-supported push-to-walk button:

push-to-walk button mounted on the pole at a height above the surface being not more than 50 inches and not less than 34 inches; and

an electrical connection that connects the electrical switch to the push-to-walk button to enable at least one or more of the electrical switch and/or the push-to-walk to signal a request for crossing a street.

Keller, in the same field of push-to-walk buttons, teaches pedestrian signal housings for relaying information (e.g., advertisements, directions, etc.) to pedestrians while waiting to cross a crosswalk ([0003]), comprising:
a pole-supported push-to-walk button ([0037]; FIG. 1:  46a):

push-to-walk button mounted on the pole at a height above the surface (FIG. 1:  461)

Keller does not explicitly teach that the height being not more than 50 inches and not less than 34 inches, but Keller does teach a push-to-walk button mounted on the pole (see above), and Keller does teach that the push-to-walk button is arranged at a height where a person can reach it easily (FIG. 1:  12, 46a), which suggests that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have determined through routine experimentation to have arranged the push-to-walk button at a height of not more than 50 inches and not less than 34 inches for the benefit of arranging the push-to-walk button at a height where a person can reach it easily; and

enable the push-to-walk to signal a request for crossing a street (FIG. 7:  46, 48),

Keller does not explicitly disclose an electrical connection that connects the electrical switch to the push-to-walk button to enable at least one or more of the electrical switch and/or the push-to-walk to signal a request for crossing a street, but Gorman does disclose an electrical connection that connects the electrical switch to a light that delineates a crosswalk ([0085]; FIG. 4B:  152, 156; FIG. 4C:  152A, 512B), and Keller does disclose a push-to-walk button that signals a request for crossing a street that activates lightable walk indicia ([0008], [0012], [0013], [0030], [0038]; FIG. 7:  46, 48), which suggests that the combination of Keller with Gorman would comprise an electrical connection that connects the electrical switch to the push-to-walk button to enable at least one or more of the electrical switch and/or the push-to-walk to signal a request for crossing a street for the benefit of enabling the light element of Gorman to display lightable walk indicia;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have arranged the combination of Keller and Gorman in the foregoing manner because that would have enabled the light element of Gorman to display lightable walk indicia;

all the foregoing teachings of Keller provide the benefit of directing pedestrians to cross from a second sidewalk to a first sidewalk ([0012]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Keller with the method of Gorman because that would have enabled the method to direct pedestrians to cross from a second sidewalk to a first sidewalk.






Response to Arguments
5.	The applicant's arguments, filed November 7, 2022, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claims 1-7. 
Against the rejection of claim 1, the applicant argues that the Office Action cherry-picks
 disclosures in order to create a narrative that purportedly supports obviousness. This is not allowed. “The examiner cannot “stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole.” In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014). Evidence of such “stitching together’ will be pointed out below.  The Office Action purports Claim 1 reads upon a method to delineate a crosswalk once a button is activated.  This is not true.  To “delineate” means to indicate or represent by drawn or painted lines.  Claim 1 reads upon a method for “actuating a push-to-walk button”.  Claim 1 does not describe any act of delineation. This is just one of example of cherry picking so prevalent in the Office Action. Had the Office Action considered Gorman as a whole, it would not have relied upon Gorman because Gorman is concerned with actuating audio and visual indications for advertising purposes, not for requesting a walk-cycle from a signal controller.
Regarding this argument, Gorman discloses a method for actuating a button to activate a light to delineate a crosswalk ([0084]) that comprises all the limitations of Claim 1, except the limitation, “a push-to-walk button that receives a push-to-walk request input.”  For the latter limitation, the Office Action cites Keller, which teaches pedestrian signal housings for relaying information (e.g., advertisements, directions, etc.) to pedestrians while waiting to cross a crosswalk ([0003]), wherein a walk button is attached to a pole ([0037]; FIG. 1: 46a) and triggering of the button activates lightable walk indicia ([0038]) for the benefit of directing pedestrians to cross from a second sidewalk to a first sidewalk ([0012]).
Gorman, taken as a whole, discloses a foot-operated switch that activates a light that illuminates a crosswalk, while Keller, taken as a whole, teaches a walk button attached to a pole, wherein the triggering of the walk button activates lightable walk indicia that direct pedestrians to cross from a second sidewalk to a first sidewalk.  Because both Gorman and Keller, taken as a whole, address mechanism for activating lighting systems at a pedestrian crosswalk, their combination under an obviousness-type rationale is valid and does not constitute impermissible stitching together of an obviousness finding from discrete portions of prior art references without considering the references as a whole.
Against the rejection of claim 1, the applicant argues that Gorman, in [0085], describes a pair of electrodes embedded in a “pavement tape”.  In [0086] a pressure switch is described. These means for electrical connection are used to enable “lights” (Fig. 4B 158) that are integral to the pavement tape.  The pavement tape, in one application, delineates a crosswalk.  These electrical connection means are not intended to, nor is there any teaching in Gorman to connect to a push-to-walk request input, as claimed in Claim 1.  What the Office Action has done is to find an obscure reference to switch and an obscure reference to a crosswalk and has stitched together a narrative that does not even describe the claim at issue.  And, Gorman makes no mention of a pedal actuated switch.
Regarding this argument, Gorman discloses, as cited in the Office Action, all the limitations of Claim 1, except the limitation, “a push-to-walk button that receives a push-to-walk request input.”  For the latter limitation, the Office Action cites Keller, which teaches pedestrian signal housings for relaying information (e.g., advertisements, directions, etc.) to pedestrians while waiting to cross a crosswalk ([0003]), wherein a walk button is attached to a pole ([0037]; FIG. 1: 46a) and triggering of the button activates lightable walk indicia ([0038]) for the benefit of directing pedestrians to cross from a second sidewalk to a first sidewalk ([0012]).  The combination of Keller of Gorman is a combination in which each reference produces predictable results and when combined, each reference produces in the combination the predictable results that each reference produces individually.
Against the rejection of claim 1, the applicant argues that Keller describes the use of a standard push-to-walk button (Fig. 1, 46a) or a motion sensor (Fig. 1, 50a) to trigger display of promotional information on a pedestrian cross-walk signal [0031].  Again, there is no mention of triggering a push-to-walk request by way of a pedal actuated switch.
Regarding this argument, Gorman discloses, as cited in the Office Action, all the limitations of Claim 1, except the limitation, “a push-to-walk button that receives a push-to-walk request input.”  For the latter limitation, the Office Action cites Keller, which teaches pedestrian signal housings for relaying information (e.g., advertisements, directions, etc.) to pedestrians while waiting to cross a crosswalk ([0003]), wherein a walk button is attached to a pole ([0037]; FIG. 1: 46a) and triggering of the button activates lightable walk indicia ([0038]) for the benefit of directing pedestrians to cross from a second sidewalk to a first sidewalk ([0012]).
Against the rejection of claims 2-6, the applicant argues that Claims 2-6 are dependent on Claim 1.  Because the Office Action has failed to establish a prima facia case for obviousness, these claims are also non-obvious.
Regarding this argument, the above responses to the arguments against the rejection of claim 1 are also responsive to this argument.
Against the rejection of claim 7, the applicant argues that Claim 7 is an embodiment of the method of Claim 1, and Applicant submits that the failed attempt to establish obviousness for Claim 1 cannot render Claim 7 as obvious.
Regarding this argument, the above responses to the arguments against the rejection of claim 1 are also responsive to this argument.
Against the rejection of claim 1, the applicant argues that because the Office Action simply ignores key elements of Claims 1 and 7 and has stitched together disclosures from references that do not pertain to requesting a cross walk signal, the rejection of Claims 1-7 under 35 U.S.C. 103 as being unpatentable over Gorman (US 2005/0255273 A1) in view of Keller (US 2011/0140923 A1) must be withdrawn. Gorman and Keller pertain to presentation of promotional information based on switches proximate to a signal light pole, i.e. these references are non-analogous art.
Regarding this argument, Gorman discloses, as cited in the Office Action, all the limitations of Claim 1, except the limitation, “a push-to-walk button that receives a push-to-walk request input.”  For the latter limitation, the Office Action cites Keller, which teaches pedestrian signal housings for relaying information (e.g., advertisements, directions, etc.) to pedestrians while waiting to cross a crosswalk ([0003]), wherein a walk button is attached to a pole ([0037]; FIG. 1: 46a) and triggering of the button activates lightable walk indicia ([0038]) for the benefit of directing pedestrians to cross from a second sidewalk to a first sidewalk ([0012]).  The foregoing shows that Gorman and Keller are not non-analogous art.
Regarding claim 10, the applicant argues that the Office Action has also failed to provide articulable rationale as to why someone of ordinary skill in the art would combine the teachings of Gorman and Keller.  The Office Action presents only a conclusionary statement that it would have been obvious to make such combination because adding the teachings of Keller to that of Gorman would enable Gorman to display “lightable walk indicia”.  Such conclusionary statements are not allowed and more poignantly, the Office Action fails to recognize that the method and apparatus claimed by Applicant read upon “connecting the electrical switch to a push-to-walk request input” and not to the display of “lightable walk indicia’.
Regarding this argument, the Office Action states that it would have been obvious to combine the teachings of Keller with the method of Gorman, the primary reference, because that combination would have enabled the method to direct pedestrians to cross from a second sidewalk to a first sidewalk.  Keller explicitly provides this motivation in paragraph [0012], which states, “[t]he lightable walk indicia may be lighted or activated for a first period of time to direct pedestrians to cross from the second sidewalk to the first sidewalk” ([0012]).  Because Keller explicitly teaches this motivation for the combination with Gorman, this motivation does not constitute “only a conclusionary statement,” as the applicant argues.  It is noted that the motivation for a combination of prior art references under Section 103 need not be a motivation to achieve a limitation recited by the claims.








Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689